Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Applicant’s election without traverse of the combination greeting card and presentation box in the reply filed on February 21, 2022 is acknowledged.

The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: In claim 1, line 15, the term “audio component” is not so described in the specification. In lines 17-18, the phrase “the memory is configured to retain preprogrammed audio content and live audio content up-loadable via the microphone” is not so described in the specification, as the terms “preprogrammed audio content” and “live audio content up-loadable” are not so described in the specification. Furthermore, as the original disclosure and these terms are not of one-to-one correspondence, the new terms are possibly new matter. 
In claim 11, lines 12 (twice), 15 and 19, the term “audio component” is not so described in the specification. In lines 15-16, “the lighting component” is not so described in the specification. In lines 17-20, the phrase “the memory is configured to retain preprogrammed audio content and live audio content up-loadable via the microphone, and wherein the audio component and the plurality of lights are activated in synchronization” is not so described in the specification, as the terms “preprogrammed audio content”, “the lighting component”, “live audio content up-loadable” and “activated . 

The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.


Claims 1-11 and 13-17 are finally rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claims contain subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. In claim 1, line 15, the term “audio component” is not so described in the specification. In lines 17-18, the phrase “the memory is configured to retain preprogrammed audio content and live audio content up-loadable via the microphone” is not so described in the specification, as the terms “preprogrammed audio content” and “live audio content up-loadable” are not so described in the specification. Furthermore, as the original disclosure and these terms are not of one-to-one correspondence, the new terms are considered new matter. 
In claim 11, lines 12 (twice), 15 and 19, the term “audio component” is not so described in the specification. In lines 15-16, “the lighting component” is not so described in the specification. In lines 17-20, the phrase “the memory is configured to retain preprogrammed audio content and live audio content up-loadable via the 

The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.




Claims 11 and 13-17 are finally rejected under 35 U.S.C. 112(b) as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor regards as the invention. In claim 11, lines 15-16, “the lighting component” lacks antecedent basis as a term.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.




Claims 1-2 and 7-10 are finally rejected under 35 U.S.C. 103 as being unpatentable over Saye (5,575,384) in view of Schluger (8,232,087) and Mayer et  rejected under 35 U.S.C. 103 as being unpatentable over Stone (5,458,235) in view of Schluger (8,232,087) and Mayer et al.(2018/0072086). Saye and Stone each disclose a combination presentation box having a plurality of walls (defining 16 or defining the commemorative carrier; 32, 34, 36, 36; respectively), a top (22 alone or with the top plane of the commemorative carrier; 31) and a bottom (at 18 or 67; 30), wherein the plurality of walls are joined to one another along a plurality of side edges and the bottom is joined to the plurality of walls along a bottom edge of the plurality of walls along a bottom edge of the plurality of walls and the box is formed of a first material, the top (22 alone or with the top plane of the commemorative carrier; 31)  being hingedly attached to one of the walls along a first edge and configured to permit moving of the top from a first position (Figure 1; Figure 1) to a second position (Figure 4; Figure 2), the top further having second, third and fourth respective edges, and a greeting card (30; 14) having a first panel (34; 42), wherein the first panel is connected to one of the edges of the top and the first panel is moveable from an initial position (Figure 1; Figure 1) to a secondary position (Figure 4; Figure 2). Saye and Stone do not disclose each box having a related indicia and an image defining a theme. However, Schluger disclose a similar box having a related indicia and an image defining a theme defining a Christmas theme and related indicia on the box and the greeting card. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to provide the box of either one of Saye and Stone  with a related indicia and an image defining a theme in the manner of Schluger as claimed, as such a modification would predictably provide a decorative aesthetic to the box. However, a change in aesthetic (ornamental) design generally will In re Seid, 73 USPQ 431. Saye and Stone also do not disclose each box having an audio component within the box. However, Mayer et al. discloses a similar presentation box including an audio component (sound module of paragraph 0065) within the box, the audio component comprising a speaker (see lines 6-7 of paragraph 0065), a microphone (see lines 34-37 of paragraph 0065) and a memory (see lines 7-8 of paragraph 0065), wherein the memory is configured to retain preprogrammed audio content (see lines 1-8 of paragraph 0065) and live audio uploaded via the microphone (see lines 34-37 of paragraph 0065). It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the box of either one of Saye and Stone with an audio component in the manner of Mayer et al. as claimed, as such a modification would predictably provide a sound quality to the presentation box as expected. 
As to claims 2 and 7, to provide the box and greeting card of either one of Saye and Stone with a related indicia and an image defining a theme in the manner of Schluger as claimed, as such a modification would predictably provide a thematic correlation between the box and card. Furthermore, a change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.
As to claims 3-5, Stone discloses the top (31) has an opening (at 22) covered by a transparent plastic. 
As to claim 6, Stone discloses the greeting card (14) covers the opening and conforms to the perimeter of the top. 
As to claim 8, Saye and Stone each disclose the greeting card attached to the top adjacent the joining edge.
In re Leshin, 125 USPQ 416.

Claims 11 and 13-16 are finally rejected under 35 U.S.C. 103 as being unpatentable over Stone (5,458,235) in view of Schluger (8,232,087), Mayer et al.(2018/0072086), Triolo (2009/0101527) and Mandellbaum et al. (7,802,386). Stone discloses a presentation box having a plurality of walls (32, 34, 36, 36), a top (31) and a bottom (30), wherein the plurality of walls are joined to one another along a plurality of side edges and the bottom is joined to the plurality of walls along a bottom edge of the plurality of walls along a bottom edge of the plurality of walls and the box is formed of a first material, the top (31) is joined to at least one of the plurality of walls along a top edge to form a joining edge, the top edge hingedly connecting the joining edge to permit moving of the top from a first position (Figure 1) to a second position (Figure 2), the top having four edges in total, and a greeting card (14) having a first panel (42), wherein the first panel is connected to one of the edges of the top and the first panel is moveable from an initial position (Figure 1) to a secondary position (Figure 2). Stone does not disclose each box having a related indicia and an image defining a theme. However, Schluger disclose a similar box having a related indicia and an image defining a theme defining a Christmas theme and related indicia on the box and the greeting card. It In re Seid, 73 USPQ 431. Stone also does not disclose the box having an audio component or light component within the box. However, Mayer et al. discloses a similar presentation box including an audio component (sound module of paragraph 0065) within the box, the audio component comprising a speaker (see lines 6-7 of paragraph 0065), a microphone (see lines 34-37 of paragraph 0065) and a memory (see lines 7-8 of paragraph 0065), a plurality of lights (see lines 38-40 of paragraph 0065) and a battery (40)(see paragraph 0065, line 6), wherein the memory is configured to retain preprogrammed audio content (see lines 1-8 of paragraph 0065) and live audio uploaded via the microphone (see lines 34-37 of paragraph 0065), and an additional light component . It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the box of Stone with an audio component in the manner of Mayer et al. as claimed, as such a modification would predictably provide a sound quality to the presentation box as expected. The previous references do not disclose the audio and light components activated together. However, Triolo discloses a single switch (44) serving to activate both sound and light components together. It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to further provide the box of Stone with a single switch to activate both an audio component and a light component in the manner of Triolo as claimed, as In re Gorman, 933 F.2d 982, 18 USPQ2d 1885 (Fed. Cir. 1991). The provision of a multitude of different features all previously known in the art fails to distinguish any new or unexpected result by its mere combination.  
As to claim 13, Mayer et al. further disclose the speaker and illumination feature acting together to provide the expected simultaneous effects.  
As to claim 14, Mayer et al. further disclose the pre-recorded message or song relating to the content of the combination box, which in the combination includes the greeting card.  
 	As to claim 15, to provide the box and greeting card of Stone with a related indicia and an image defining a theme in the manner of Schluger as claimed would have been obvious, as such a modification would predictably provide a thematic correlation between the box and card. Furthermore, a change in aesthetic (ornamental) design generally will not support patentability. In re Seid, 73 USPQ 431.
. 
	
Claim 17 is finally rejected under 35 U.S.C. 103 as being unpatentable over the combination of Stone as applied to claim 11 above, and further in view of Saye. The box of Saye is partially comprised of a molded structure (see column 5, lines 30-46) and the greeting card is paper. To comprise the box and greeting card of Stone as modified above from different paper materials in the manner of Saye would not appear to distinguish any new or unexpected result. It has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice. See In re Leshin, 125 USPQ 416.  

Applicant’s arguments and amendments, filed February 21, 2022, with respect to the rejections of claims 1-11 and 13-17 under 112 and 103 have been fully considered and are persuasive. Therefore, the previous rejections have been withdrawn.  However, upon further consideration, new grounds of rejection are made in view of the claims as amended, and have been explained in detail above. Incorporating  several conventional structures into a single combination is not seen to provide any new and patentable advance to the art. 

Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  


Prior Art not relied upon: Please refer to the additional references listed on the attached PTO-892, which, while not relied upon for the claim rejection, these references are deemed relevant to the claimed invention as a whole.
	
Any inquiry concerning this communication or earlier communications from the examiner should be directed to BRYON P GEHMAN whose telephone number is (571) 272-4555.  The examiner can normally be reached on Tuesday through Thursday from 7:30 am to 5:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  
If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, John (Gregory) Pickett, can be reached on (571) 272-4560.  The fax phone 
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  
For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/BRYON P GEHMAN/Primary Examiner, Art Unit 3736                                                                                                                                                                                                                                                                                                                                                          	
Bryon P. Gehman
Primary Examiner
Art Unit 3736



BPG